DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 1/3/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 1/03/2022, with respect to office action dated 10/6/2021 have been fully considered and are persuasive.  The rejections of 10/06/2021 have been withdrawn. 
Reason for Allowance
Claims 1, 4-13 are allowed.  Claims 2 and 3 are cancelled.
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a capacitive temperature sensor comprising: a polymer layer, a relative permittivity of the polymer layer varying in accordance with temperature, the polymer layer being formed of a flexible material; at least one first electrode disposed on one surface of the polymer layer; at least one second electrode disposed on another surface of the polymer layer; a first insulating layer that covers the first electrode, the first insulating layer having a through-plane thermal conductivity greater than an in-plane thermal conductivity, the through-plane thermal conductivity being a thermal conductivity in a through-plane direction of the first insulating laver, and the in-plane thermal conductivity being a thermal conductivity in an in-plane direction of the first insulating layer perpendicular to the through- plane direction.

The closest reasonable prior art reference is Aliane (2014/0321507) teaches a Capacitive temperature sensor with a polymer layer and at least one second electrode disposed on another surface of the polymer layer; a first insulating layer that covers the first electrode. However, Aliane does not teach at least one first electrode disposed on one surface of the polymer layer; at least one second electrode disposed on another surface of the polymer layer; a first insulating layer that covers the first electrode, the first insulating layer having a through-plane thermal conductivity greater than an in-plane thermal 

The secondary reference, Mitamura et al. (2016/0253035), teaches a capacitance touch panel with electrodes and insulating layers.  However, Mitamura does not teach at least one first electrode disposed on one surface of the polymer layer; at least one second electrode disposed on another surface of the polymer layer; a first insulating layer that covers the first electrode, the first insulating layer having a through-plane thermal conductivity greater than an in-plane thermal conductivity, the through-plane thermal conductivity being a thermal conductivity in a through-plane direction of the first insulating laver, and the in-plane thermal conductivity being a thermal conductivity in an in-plane direction of the first insulating layer perpendicular to the through- plane direction.
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all the elements and features of the claimed inventions as claimed by the applicant.  Specially, a capacitive temperature sensor comprising: a polymer layer, a relative permittivity of the polymer layer varying in accordance with temperature, the polymer layer being formed of a flexible material; at least one first electrode disposed on one surface of the polymer layer; at least one second electrode disposed on another surface of the polymer layer; a first insulating layer that covers the first electrode, the first insulating layer having a through-plane thermal conductivity greater than an in-plane thermal conductivity, the through-plane thermal conductivity being a thermal conductivity in a through-plane direction of the first insulating laver, and the in-plane thermal conductivity being a thermal conductivity in an in-plane direction of the first insulating layer perpendicular to the through- plane direction.
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855